Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method performed by a first terminal in a wireless communication system, the method comprising:
determining whether first information indicating a version of a sidelink shared channel (SL-SCH) subheader to be used is set to a first value or a second value:
generating a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising the first information and second information; and
transmitting, to a second terminal, the generated MAC PDU,
wherein the second information indicates a destination group or a destination terminal based on the first information,
wherein the second information indicates a groupcast identifier for the destination group, in case that the first information is set to the first value, and
wherein the second information indicates a unicast identifier for the destination terminal, in case that the first information is set to the second value.

Independent Claim 6:
6.	A method performed by a second terminal in a wireless communication system, the method comprising:
receiving, from a first terminal, a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising first information indicating a version of a sidelink shared channel (SL-SCH) subheader to be used and second information indicating a destination group or a destination terminal based on the first information:
identifying whether the first information is set to a first value or a second value: and
identifying the second information based on the first information,
wherein the second information is identified as a groupcast identifier for the destination group, in case that the first information is set to the first value, and
wherein the second information is identified as a unicast identifier, in case that the first information is set to the second value.

Independent Claim 11:
11.	A first terminal in a wireless communication system, the first terminal comprising:
a transceiver configured to transmit and receive a signal; and
at least one processor coupled with the transceiver and configured to:
determine whether first information indicating a version of a sidelink shared channel (SL-SCH) subheader to be used is set to a first value or a second value,
generate a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising the first information and second information, and
transmit, to a second terminal, the generated MAC PDU,
wherein the second information indicates a destination group or a destination terminal based on the first information,
wherein the second information indicates a groupcast identifier for the destination group, in case that the first information is set to the first value, and
wherein the second information indicates a unicast identifier for the destination terminal, in case that the first information is set to the second value.

Independent Claim 16:
16.	A second terminal in a wireless communication system, the second terminal comprising:
a transceiver configured to transmit and receive a signal; and
at least one processor coupled with the transceiver and configured to:
receive, from a first terminal, a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising first information indicating a version of a sidelink shared channel (SL-SCH) subheader to be used and second information indicating a destination group or a destination terminal based on the first information,
identify whether the first information is set to a first value or a second value, and
identify the second information based on the first information,
a groupcast identifier for the destination group, in case that the first information is set to the first value, and
wherein the second information is identified as a unicast identifier for the destination terminal, in case that the first information is set to the second value.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/